Citation Nr: 0737302	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-24 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972 and from June 1975 to June 1978 in the United 
States Army.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an January 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The first diagnosis of hypertension is many years after 
service.

2.  The veteran's hypertension did not begin in service.

3.  The veteran's hypertension did not become manifest to a 
degree of 10 percent or more within one year after service.  

4.  The veteran's current hypertension is not directly 
related to the veteran's service.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed hypertension as a 
result of his service.  He explains that he believes this to 
be the case because his hypertension did not occur until 
after his military service.  The veteran also contends that, 
as VA considers diabetes mellitus to be presumptively 
connected to service in Vietnam under 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e) his hypertension should be 
presumed to be service-connected.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
As a general matter, service connection for a disability is 
based upon (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted for 
hypertension when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Finally, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, when "all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

After carefully reviewing and weighing the evidence of 
record, the Board finds that the competent and credible 
evidence fails to show that the veteran's hypertension had 
its onset in service, became manifest to a compensable degree 
within a year of service, or is in any way related to 
service. 

At the outset, the Board acknowledges that a current 
diagnosis of hypertension is of record.  In fact, according 
to the private medical records, the veteran has been treated 
for hypertension since 1998. 

Nonetheless, there is no evidence to show that the veteran 
incurred hypertension in service.  Examination reports 
throughout service indicate that the veteran had normal 
findings.  An enlistment examination in April 1970 reported 
normal findings.  The veteran denied having high or low blood 
pressure.  Blood pressure was 138/86.  The veteran's sitting 
pulse was 86.  On separation in March 1972, although the 
number corresponding to systolic blood pressure is not 
entirely legible, it appears that the veteran's blood 
pressure was 126/60.  On reenlistment in May 1975, the 
veteran denied high or low blood pressure.  His blood 
pressure was 126/78.  On a separation examination in February 
1978, the veteran again denied high or low blood pressure.  
His blood pressure was 140/80.  

On examinations for the National Guard in August 1983, 
February 1987, and June 1991, the veteran denied high or low 
blood pressure.  Blood pressure in August 1983, February 
1987, and June 1991 was 158/82, 136/88, and 144/80, 
respectively.  A cardiovascular screening performed on the 
veteran in August 1991 was favorable.  The first service 
medical record where the veteran indicated that he had high 
or low blood pressure was in May 1998, on a National Guard 
report of medical history.  Blood pressure on a May 1998 
examination performed by the National Guard was 134/86.  

In addition to the foregoing, there is no competent evidence 
to show that the veteran's hypertension became manifest to a 
compensable degree within one year of service.  The one-year 
presumption set forth in 38 C.F.R. §§ 3.307 and 3.309 cannot 
apply.  The probative evidence also fails to show that his 
hypertension is in any way related to service.  As previously 
noted, hypertension was first noted in the veteran's 1998 
private treatment reports.  Therefore, the earliest medical 
evidence of hypertension comes nearly 20 years after 
separation from active duty service.  More importantly, not 
one of those private medical reports relates the disease to 
service or any event of service.  

The Board notes that by form submitted in February 2005, the 
veteran contends that he had hypertension while in service, 
and was denied a position as a warrant officer.  However, at 
the veteran's hearing, the veteran denied having any signs or 
symptoms of hypertension in the early or late 1970s.

The veteran also contends that, as VA generally presumes 
service connection between diabetes mellitus and service in 
Vietnam, due to Agent Orange exposure, VA should also presume 
service connection between hypertension and his service in 
Vietnam.  In this regard, the Board points out that the 
veteran specifically stated that he did not have diabetes 
mellitus.  The Board also notes that it is bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary and precedent opinions of the General 
Counsel of the VA.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.101(a) (2007).  The law does not allow entitlement to 
service connection for hypertension under this theory; thus, 
no further consideration of this matter is warranted.

The Board is cognizant of the veteran's honorable service to 
this country, including receipt of the Combat Infantryman 
Badge and Bronze Star, and his appellate assertions.  While 
the veteran may sincerely believe that a relationship exists 
between his hypertension and his service in Vietnam, he has 
not been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, while the Board has considered the veteran's lay 
assertions, they do not outweigh the competent evidence of 
record, which shows that there is no relationship between the 
veteran's service and his current hypertension.  

Based on the foregoing, the Board finds that the claim must 
be denied as a preponderance of the evidence weighs against 
the veteran's claim, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
appeal is denied.



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi,  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The agency of original jurisdiction 
(AOJ) provided a VCAA notice letter to the veteran in April 
2004, prior to the initial adjudication of the veteran's 
claim.  The VCAA letter notified the veteran of what 
information and evidence must be submitted by the veteran and 
what information and evidence would be obtained by the VA.  
The letter also stated that the veteran should submit "any 
evidence in [his] possession that pertains to [his] claim."  
The Board finds that VA has satisfied the four elements of 
Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006 and the veteran's claims 
were subsequently readjudicated in a supplemental statement 
of the case.  The veteran has not been prejudiced.  The 
record establishes that the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received some of the veteran's 
service medical records, private medical records, and VA 
treatment records.  

The veteran has submitted copies of his service medical 
records to VA.  Here, the St. Petersburg RO was unable to 
obtain the veteran's service medical records.  In this 
regard, it is noted that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).  As discussed above, it is clear from the 
medical records received by VA that the veteran never 
complained of, received treatment for, or had hypertension 
while in service.  Therefore, the Board finds that any 
further attempt to locate the veteran's service medical 
records would be superfluous.  As such, no additional action 
in this regard is warranted.

It appears that the veteran has filed a claim based on spina 
bifida for his child, based on his exposure to Agent Orange 
in Vietnam.  That claim, and any associated documents, do not 
appear in the record currently before the Board.  Ordinarily, 
a remand might be necessary, to insure that VA had the full 
record before it.  However, in the circumstances of this 
case, a remand would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4).  However, merely filing a claim for benefits and 
showing a current illness does not trigger these duties.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence that the 
claimed disability began during service or within an 
applicable presumptive period, and evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A;  McLendon v. 
Nicholson, 20 Vet. App. 79, 80 (2006).  However, the Board 
also notes that § 5103A only requires a VA examination when 
the record "does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim."  As the 
record in this case does contain sufficient medical evidence, 
the Board finds that a VA examination is not required for the 
veteran's claimed hypertension.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)




ORDER


Entitlement to service connection for hypertension is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


